Citation Nr: 1040855	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-04 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1966.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  


FINDINGS OF FACT

1.  The Veteran has been diagnosed with sleep apnea, but he is 
not shown to have sleep apnea due to any event or incident of his 
service.

2.  The Veteran has been diagnosed with GERD, but he is not shown 
to have GERD currently; he is not shown to have ever experienced 
GERD due to any event or incident of his service.


CONCLUSIONS OF LAW

1.  The Veteran does not have sleep apnea that was incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2009).  

2.  The Veteran does not have GERD that was incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F. 3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

In this case, a letter dated June 2006 satisfied the duty to 
notify provisions as detailed above.  Such notice preceded the 
adverse rating decision on appeal.  Accordingly, no further 
development is required with respect to the duty to notify.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting him in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Veteran's service treatment records and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A, 38 
C.F.R. § 3.159.  No examinations have been provided to the 
Veteran for the purpose of developing his claims, but the Board 
presently finds such examinations not necessary.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159 (2009).  

Under the VCAA, VA must provide an examination when there is (A) 
competent evidence of a current disability that (B) may be 
associated with service, but (C) there is insufficient medical 
evidence to make a decision on the claim. 38 U.S.C.A. § 5103A(d).  
Recently, the Federal Circuit has addressed the appropriate 
standard to be applied in determining whether an examination is 
warranted under this statute.  In Waters v. Shinseki, 601 F.3d 
1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 
(Fed. Cir. 2010), the Federal Circuit held that while there must 
be "medically competent" evidence of a current disability, 
"medically competent" evidence is not required to indicate that 
the current disability may be associated with service.  
Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  However, 
a conclusory and generalized lay statement suggesting a nexus 
between a current disability and service would not suffice to 
meet the standard of subsection (B) as, contrary to the intent of 
Congress, that would result in medical examinations being 
"routinely and virtually automatically" provided to all veterans 
claiming service connection.  Waters, 601 F.3d at 1278-1279.  

In these matters, as further discussed below, the only evidence 
indicating a possible association between the claimed 
disabilities and the Veteran's active duty service is his 
application for disability benefits (which states that both 
conditions began in 1965) and an October 2010 statement by his 
authorized representative observing that "he contends the two 
are related to his military service."  As these statements are 
indicative that a conclusory generalized lay statement is the 
only evidence suggesting a nexus between a current disability and 
service, the Board finds that the standard of subsection (B) is 
not met and VA is not required to afford him examinations.  
Waters, 601 F.3d at 1278-1279.  
  
The Veteran has not made the RO or the Board aware of any 
additional evidence that must be obtained in order to fairly 
decide his claim.  As such, all relevant evidence necessary for 
an equitable disposition of the appeal has been obtained and the 
case is ready for appellate review.  The Board additionally finds 
that general due process considerations have been complied with 
by VA.  See 38 C.F.R. § 3.103 (2009).  Any error in the sequence 
of events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury to 
the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  
Thus, any such error is harmless and does not prohibit 
consideration of the matter on the merits.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection

In its decisions, the Board is required to apply case law issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA, and precedential opinions issued by VA's Office of General 
Counsel.  

The Veteran seeks service connection for sleep apnea and GERD.  
The benefit of the doubt rule provides that a veteran will 
prevail in a case where the positive evidence is in a relative 
balance with the negative evidence.  Therefore, a veteran 
prevails in a claim when (1) the weight of the evidence supports 
the claim or (2) when the evidence is in equipoise.  It is only 
when the weight of the evidence is against a veteran's claim that 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against the 
claims and, as such, they must be denied.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden, 381 F.3d at 1167; Hickson v. West, 12  Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.  Demonstration of continuity 
of symptomatology is an alternative method of establishing the 
second and third Shedden/Caluza elements of 38 C.F.R. § 
3.303(b).  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 
v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Sleep apnea

The claims file reflects that the Veteran was not seen or treated 
for complaints of sleep apnea during his active duty service.  
Specifically, his February 1962 enlistment examination and 
February 1966 discharge examinations were normal and he completed 
self-reports of medical history concurrent with those 
examinations and indicating that he did not experience trouble 
sleeping or breathing.

In April 2001, approximately 35 years after service, the Veteran 
sought treatment for sleep apnea.  An April 2001 letter from a 
private physician states that the Veteran had been experiencing 
excessive daytime somnolence for, approximately, the last five 
(5) years and reported waking three (3) to four (4) times 
nightly.  The letter also reflects that the Veteran's wife 
reported that his snoring had worsened over the past two (2) 
years.

The Veteran received an overnight polysomnogram in May 2001 and 
was diagnosed with obstructive sleep apnea.  Private treatment 
records reveal treatment for sleep apnea since the time of the 
diagnosis.

The record does not reflect any competent medical evidence of a 
nexus between the Veteran's sleep apnea and his active duty 
service.  Competent medical evidence is evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements conveying 
sound medical principles found in medical treatises.  Such 
evidence also includes statements contained in authoritative 
writings, such as medical and scientific articles and research 
reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 
3.159(a)(2).  Although the Veteran is competent to report the 
circumstances of his service, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

When making evidentiary determinations, it is the Board's 
responsibility to weigh the credibility and probative value of 
all of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (citing to Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992).  Here, the Veteran has not provided any evidence or 
statements, apart from writing on his application for disability 
benefits that his sleep apnea began in 1965, supporting the 
existence of a relationship between the current diagnosis and 
service.  Although the Veteran is competent to describe his past 
and current symptoms and VA cannot ignore a veteran's testimony, 
personal interest may affect the credibility of the evidence.  
Cartwright, 2 Vet. App. at 25.  

The April 2001 letter from the Veteran's private physician 
indicates that he only began to experience the effects of sleep 
apnea approximately five (5) years prior to diagnosis.  As that 
letter was generated with a view towards ascertaining the 
Veteran's then-state of physical fitness and represents 
statements of diagnosis and treatment, it is highly probative 
both as to the Veteran's subjective reports and the objective 
findings.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing 
that although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons for 
the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE 
LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal Rule 
803(4), expand the hearsay exception for physical conditions to 
include statements of past physical condition on the rational 
that statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy since the declarant has a 
strong motive to tell the truth in order to receive proper care).

The claim is denied on the basis that there is no competent 
evidence showing sleep apnea as the result of qualifying military 
service.  As noted, during service the Veteran denied having 
difficulty sleeping and his examinations were normal; post-
service medical records indicate that he did not experience sleep 
apnea until approximately five (5) years before seeking 
treatment.  As noted, in the evaluation of evidence, VA 
adjudicators may properly consider internal inconsistency, facial 
plausibility and consistency with other evidence submitted on 
behalf of the claimant.  Caluza, 7 Vet. App. 498.  

Due to the inconsistencies noted above and the medical evidence 
reflecting that sleep apnea did not onset until approximately 30 
years after service, the Board finds the Veteran's statements not 
credible.  See Cartwright, 2 Vet. App. at 25.  See also Spencer 
v. West, 13 Vet. App. 376 (2000); Sarmiento v. Brown, 7 Vet. App. 
80 (1994), overruled on other grounds by D'Amico v. West, 209 F 
3d 1322 (Fed. Cir. 2000).

For the above reasons, the Board is denying the claim on appeal 
for service connection for sleep apnea.  Since the preponderance 
of the evidence is unfavorable on this claim, the benefit-of-the- 
doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 55.

GERD

The claims file reflects that the Veteran was not seen or treated 
for complaints of GERD during his active duty service.  
Specifically, his February 1962 enlistment examination and 
February 1966 discharge examinations were normal and he completed 
self-reports of medical history concurrent with those 
examinations indicating that he did not experience indigestion.

Post-service private medical records reflect that the Veteran was 
diagnosed in March 2000 with a hiatal hernia with reflux.  A note 
from a private physician states that the Veteran presented on 
March 24, 2000 "stating that he has a long history of having a 
hiatal hernia for a long time."  

April 2000 private treatment notes reveal that the Veteran also 
was experiencing heartburn and wanted surgical repair of his 
hiatal hernia.  May 2000 treatment notes reflect that the Veteran 
underwent surgical repair of his hiatal hernia, recovered well, 
"has not any indigestion of heartburn," and "states that he 
does not have any reflux-type symptoms."  No subsequent records 
show treatment for GERD.

The Board notes that "Congress specifically limits entitlement 
to service-connected disease or injury where such cases have 
resulted in a disability... in the absence of a proof of present 
disability there can be no claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Although, in McClain v. Nicholson, 21 Vet. 
App. 319, 321-323 (2007), the Court of Appeals for Veterans 
Claims (Court) stated that the requirement of a current 
disability could be satisfied "when a claimant has a disability 
at the time a claim for VA disability compensation is filed or 
during the pendency of that claim . . . even though the 
disability resolves prior to the Secretary's adjudication of the 
claim,"  here the last evidence of a disability is in 2000 and 
the Veteran submitted his claim in 2006.  

The Board finds that there is no evidence of a current disability 
as the Veteran has not alleged experiencing GERD since 2000 and 
has not submitted any additional pertinent evidence, or alerted 
VA to the presence of any additional supportive evidence.  See 
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 
6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (the duty to assist in the development and the 
adjudication of a claim is not a one-way street).

Further, there is no evidence linking the Veteran's (former) GERD 
to his service.  As noted, during service the Veteran denied 
having indigestion and his discharge and enlistment examinations 
were normal.  He has not provided any evidence or statements, 
apart from a notation on his application for disability benefits 
that his GERD began in 1965, supporting the existence of a 
relationship between the current diagnosis and service.  He did 
inform the March 2000 private physician that he had a long 
history of hiatal hernia symptoms.  However, as that statement is 
not specific, the Veteran had been discharged from service since 
1966, and service records show no complaints of indigestion, the 
Board finds that there is not sufficient credible, probative 
evidence to establish a finding of continuity of symptomatology.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing to Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992) (it is the Board's 
responsibility to weigh the credibility and probative value of 
all of the evidence). 

For these reasons, and due to the lack of any medical evidence 
reflecting that the Veteran currently experiences GERD, the Board 
is denying the claim.  Since the preponderance of the evidence is 
unfavorable on this claim, the benefit-of-the- doubt doctrine is 
not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see 
also Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for sleep apnea is denied.

Service connection for GERD is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


